Citation Nr: 0841906	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  07-05 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disorder, status post-operative, currently evaluated as 10 
percent disabling each for degenerative joint disease and 
instability, respectively.

2.  Entitlement to an initial rating higher than 10 percent 
for a left knee disorder, status post-operative.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The veteran had active service from August 1961 to July 1967.

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions of the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Waco, Texas.  A 
November 2005 rating decision granted service connection for 
the left knee disorder and assigned an initial evaluation of 
10 percent, effective August 2005.  A January 2007 rating 
decision denied an increased rating for the right knee 
disorder and continued the current separate10 percent ratings 
for degenerative joint disease and instability.  The veteran 
perfected separate appeals of those determinations.

The veteran requested a formal local hearing before an RO 
Decision Review Officer but later elected an informal 
conference in lieu of the hearing.  A synopsis of the 
conference is of record.

The veteran submitted additional evidence, for which he 
waived initial RO review and consideration.  In light of the 
waiver, the Board may properly consider the evidence in this 
decision.  See 38 C.F.R. § 20.1304 (2008).


FINDINGS OF FACT

1.  For the period prior to August 13, 2006, the veteran's 
right knee degenerative joint disease manifested with 
confirmation of arthritis by x-ray and painful limitation of 
motion (LOM) at a noncompensable rate.

2.  For the period August 14, 2006, to January 3, 2007, the 
veteran's right knee manifested with complaints of pain, 
locking, and MRI evidence of small joint effusion.

3.  Since January 4, 2007, the right knee has manifested with 
degenerative joint disease with noncompensable LOM and no 
evidence of joint effusion or locking.

4.  The right knee has not manifested with objective clinical 
evidence of instability or subluxation at any time during the 
entire rating period.

5.  For the period prior to October 22, 2007, the veteran's 
left knee disorder manifested with full, pain-free range of 
motion (ROM) and retropatellar pain.

6.  Since October 22, 2007, the veteran's left knee has 
approximated frequent episodes of locking, pain, and joint 
effusion.


CONCLUSIONS OF LAW

1.  The requirements are not met for a rating higher than 10 
percent for right knee degenerative joint disease for the 
period prior to August 13, 2006.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 and Supp. 2008); 38 C.F.R. §§ 3.159, 
4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 
(2008).

2.  With resolution of reasonable doubt in the veteran's 
favor, the requirements are met for a rating of 20 percent, 
but no higher, for semilunar cartilage symptomatology for the 
period August 14, 2006, to January 3, 2007.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258.

3.  For the period beginning on January 4, 2007, the 
requirements are not met for a rating higher than 10 percent 
for right knee degenerative joint disease.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260.

4.  The requirements are not met for a rating higher than 10 
percent for right knee instability.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71a, 
Diagnostic Code 5257.

5.  For the period prior to October 22, 2007, the 
requirements are not met for an initial rating higher than 10 
percent for left knee retropatellar syndrome.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 
4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260.

6.  For the period beginning on October 22, 2007, the 
requirements are met for an initial rating of 20 percent, but 
no higher, for left knee semi-lunar cartilage symptomatology.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
3.321(b)(1), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5258.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  The pre-decision VCAA 
notices provided to the veteran did not fully comply with the 
statutory notice required for increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Content-
compliant errors are presumed prejudicial unless rebutted by 
VA.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).
The record, however, shows that any prejudice that failure 
caused was cured.  First, the November 2006 pre-decision 
notice informed the veteran of the evidence needed to support 
his claim, what part of that evidence is to be provided by 
the claimant, what part VA will attempt to obtain, and notice 
of how disability evaluations and effective dates are 
determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The only component omitted was the rating 
criteria which would provide a basis for an increased rating.  
This omission was in fact addressed in the statement of the 
case and the supplemental statement of the case which 
specifically informed the veteran of the rating criteria that 
would provide a basis for an increased rating.  Thus, any 
error was cured and rendered harmless.  See Washington v. 
Nicholson, 21 Vet. App. 191 (2007).
In as much as the veteran is contesting the initial 
evaluation of his left knee disorder, the VCAA notice 
requirements have served their purpose.  Further, the 
Vazquez-Flores criteria are not applicable to an initial 
rating.

VA has also fulfilled its duty to assist the veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  The claim was readjudicated on a de novo basis 
as shown in the statement of the case.  The veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of the claim, as he was provided the opportunity 
to present pertinent evidence in light of the notice provided 
and in fact did so.  See Washington v. Nicholson, 21 Vet. 
App. 191 (2007).  Thus, the Board may address the merits of 
the appeal.

Governing Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the


body with normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; 
see also 38 C.F.R. § 4.45.

Right Knee

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath, 1 Vet. 
App. at 594.  Where an increase in the level of a service-
connected disability is at issue, however, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in this decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Analysis

Historically, the veteran injured his right knee during his 
active service and underwent a medial menisectomy as part of 
his treatment.  After sustaining a twisting injury to the 
right knee in 2004, he underwent an arthroscopy to remove the 
ACL stump and repair the lateral meniscus.  An April 2005 
rating decision granted service connection and assigned an 
evaluation of 10 percent for each facet of his 
symptomatology-arthritis and instability.
  
Arthritis.  The RO evaluated the veteran's LOM under the 
criteria for degenerative arthritis.  Degenerative arthritis 
is rated under Diagnostic Code 5003, which  provides that 
degenerative arthritis established by X-ray is rated on the 
basis of LOM under the appropriate Diagnostic Codes for the 
joint involved.  Further, if the limitation of motion of the 
joint involved is noncompensable, a rating of 10 percent is 
applicable.  Id.  LOM must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of LOM, but with 
X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups and occasional incapacitating 
exacerbations, a 20 percent evaluation is assigned.  With X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, a 10 percent rating is assigned.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

With any form of arthritis, painful motion is an important 
factor.  It is the intention of the rating schedule to 
recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  A 
compensable evaluation under Diagnostic Code 5003 and 
38 C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by X-ray findings and no actual 
limitation of motion of the affected joint is demonstrated.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where 
compensable limitation of motion is demonstrated in the 
joint, the Lichtenfels rule is not applicable.  

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees.  A 50 percent evaluation requires 
that extension be limited to 45 degrees or more.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.
The veteran's current claim for an increased rating was 
received by the RO in August 2006.  At the November 2006 VA 
examination he told the examiner he experienced weakness, 
stiffness, lack of endurance, and occasional swelling.  On a 
scale of 1 to 10, he assessed his pain as 4/10.  The veteran 
noted flare-ups about once a week, where his pain increased 
to 8/10 and lasted several seconds.  He took Etodolac and 
Hydrocodone for relief of his symptoms, and they caused him 
no side effects.  He also noted he sometimes used a cane, and 
he wore a knee brace.  Physical examination revealed ROM of 0 
to 110 degrees, with pain at the end of extension.  Medial 
and lateral collateral ligaments, in varus/valgus in neutral 
and in 30 degrees of flexion, were normal, as also were the 
anterior and posterior cruciate ligaments.  Lachman's and 
drawers tests were negative.  McMurray's test also was 
normal.  The examiner noted no change in motion with 
repetitive use and resistance testing.  Neither was there any 
weakness or objective evidence of edema, effusion, 
instability, weakness, tenderness, redness, heat, or abnormal 
movement.

X-rays were read as having shown one very small loose body 
within the joint space, negligible joint space narrowing, and 
mild osteophytosis but no definite signs of joint effusion.  
The examiner rendered a diagnosis of right knee degenerative 
joint disease.

Normal ROM of the knee joint is 0 to 140 degrees.  See 
38 C.F.R. § 4.71a, Plate II.  Thus, the veteran's right knee 
manifested ROM 30 degrees less than normal, but it was still 
55 degrees better than the 0 to 45 degrees which would garner 
a 10 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5260.  Thus, the right knee more nearly approximated a 10 
percent, rather than a higher, rating for degenerative 
arthritis with noncompensable but painful LOM.  38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003; 
Lichtenfels,  1 Vet. App. at 488.

Records of the veteran's private physician note his chronic 
right knee symptomatology, and they are essentially 
consistent with the findings at the November 2006 VA 
examination.  They do not note the veteran's ROM at his 
December 2006 visits.  The Board, however, notes the findings 
of the December 2006 MRI examination conducted at the request 
of the veteran's private physician.

The MRI was interpreted as having shown the degenerative 
joint disease and that the right knee had very little medial 
meniscus left.  Of particular interest to the Board, however, 
is that the MRI showed small joint effusion.  Although the 
radiologist did not note any loose bodies on the MRI, and the 
veteran's physician noted in his December 2006 comment on the 
MRI findings that he did not see anything that would 
necessitate an arthroscopy, the Board notes the November 2006 
x-ray that did show a small joint effusion.  Thus, the Board 
will grant the veteran the benefit of the doubt and find 
that, as of the date of the MRI examination report-December 
6, 2006, his right knee approximated a 20 percent rating for 
dislocated similunar cartilage with frequent pain, locking, 
and effusion into the joint, under Diagnostic Code 5258.  
38 C.F.R. §§ 4.3, 4.7.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  But any change in a Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).
The Board finds the probative medical evidence more than 
ample to support rating the veteran's knee under Diagnostic 
Code 5258 for this period rather than 5003-5260.  Diagnostic 
Code 5258 must replace the 5003-5260 for arthritis, rather 
than coming in as a separate rating, as it also is based on 
LOM.  See VAOPGCPREC No. 9-98 (August 14, 1998), 63 Fed. Reg. 
56,704 (1998).

The right knee was examined again in May 2007.  The veteran 
told the examiner he experienced daily flare-ups with 
incapacitating pain that lasted all day.  Prolonged walking, 
standing, and bending, precipitated his symptoms, and he also 
claimed the right knee sometimes gave way.  As a result, he 
noted, he had to sell his home and property because he no 
longer was able to maintain it.  He continued to wear a knee 
brace.

The findings on clinical examination do not show the 
veteran's right knee to have manifested LOM at a compensable 
rate, as it was 0 to 70 degrees with complaints of pain 
throughout the entire range.  See Diagnostic Code 5260.  
Thus, the veteran's right knee symptoms did not meet or 
approximate a rating higher than 10 percent if rated under 
Diagnostic Code 5003-5260 and, if rated under that code, the 
10 percent would be compensation for his painful motion, as 
well as the tenderness noted on examination of the joint 
lines, as well as the superior and inferior aspects of the 
patella.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.

The May 2007 examination report also noted that there was no 
locking of the right knee and there was no evidence of joint 
effusion.  In light of these findings, the veteran's right 
knee no longer met or approximated a 20 percent rating under 
Diagnostic Code 5258.  38 C.F.R. § 4.7.  Instead, the 
veteran's right knee cartilage symptomatology would warrant a 
10 percent rating under Diagnostic Code 5259 for symptomatic 
post-removal of semilunar cartilage.  Nonetheless, since 10 
percent is the maximum rating under Diagnostic Code 5259, the 
Board finds it more advantageous to the veteran to again rate 
his right knee arthritis/LOM symptoms under Diagnostic Code 
5003-5260 as of the date of the May 2007 examination, May 25, 
2007, in the event his right knee should develop more severe 
LOM symptomatology secondary to the arthritis.

The Board notes a February 2007 VA podiatry entry which notes 
the veteran complained that he could not bring his knees to 
full extension when he got out of bed in the mornings.  He is 
entitled to separate ratings for LOM on extension as well as 
flexion, where shown by the evidence.  See VAOPGCPREC No. 9-
2004 (September 17, 2004), 69 Fed. Reg. 59,990 (2004).  The 
podiatrist did not examine the knee for ROM; so, the 
veteran's complaints were not confirmed by objective 
examination.  As set forth above, extension was full at the 
May 2007 examination-albeit with pain.  Compensation for 
functional loss in a joint due to pain, etc., is for the 
joint as a whole.  Thus, the Board finds that, as of May 25, 
2007, the veteran's right knee more nearly approximated a 10 
percent rating.  38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5003-5260.  The Board has already set 
forth the reasons a higher rating was not met or 
approximated.

Instability.  The veteran's right knee is rated separately 
for instability.  See Diagnostic Code 5257; VAOPGCPREC 23-97 
(July 1, 1997), 62 Fed. Reg. 63,604 (1997).  The Board notes 
the veteran's October 2006 statement, wherein he described 
how he must be very careful in going about his daily 
activities to make allowances for his knee-as any activity, 
he noted, aggravated his knee.  Contrary to his assertion of 
instability, however, all of the VA examination reports and 
the veteran's private physician's records, including the 
December 2006 MRI examination report, note the veteran's 
right knee did not manifest any instability or subluxation.  
Although, the absence of that symptomatology would more 
nearly approximate a noncompensable evaluation, the Board 
leaves the current right knee 10 percent evaluation 
undisturbed, in light of the fact a knee brace is still worn 
on a daily basis.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, 
Diagnostic Code 5257.

Left Knee

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, as is the 
case with the veteran's post-operative left knee disorder.  
Rather, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found - a practice known as 'staged' ratings.  
Fenderson, 12 Vet. App. At 126.

Analysis

The October 2005 VA examination report notes the veteran's 
report of a several-year history of left knee problems and a 
December 1998 arthroscopy for a medial meniscus tear.  He 
told the examiner his left knee pain was episodic, and he had 
no left knee pain on the day of the examination, but he 
endorsed weakness, stiffness, and locking.  He denied 
swelling.  The veteran described his left knee pain as like a 
burning sensation, it was located in the medial anterior 
inferior knee, and it was non-radiating.  He estimated flare-
ups of sharp stabbing pain occurred four to five times a 
week, and they lasted approximately two to three seconds.  On 
a scale of 1 to 10, he estimated his flare-up pain as 10/10.  
Ascending and descending stairs or twisting movements could 
trigger his symptoms.  He also reported he was in the process 
of obtaining a knee brace for the left knee.  The examiner 
noted the veteran to have a positive antalgic gait.

Physical examination revealed the arthroscopic scars, which 
were not tender.  There was no evidence of edema, ecchymosis, 
or erythema.  Anterior and posterior Drawer and Lachman's 
tests were negative, as also was McMurray's joint line 
tenderness.  Valgus and varus laxity tests were negative, and 
the test for effusion was negative.  The examiner noted 
negative tests for medial or lateral patella facet 
tenderness, but femoral grind test was positive, as it 
produced superior retropatella pain.  There was negative 
popliteal space mass and tenderness, and the joint was 
neurovascularly intact distally.  ROM was 0 to 140 degrees 
with no pain at any point of the motion.  The examiner 
diagnosed status post-arthroscopic surgery and opined the 
veteran's left knee symptoms were secondary to his right 
knee.

Upon receipt of the examination report, the November 2005 
rating decision rated the veteran's left knee analogously as 
retropatellar pain syndrome on the basis of LOM under 
Diagnostic Code 5299-5260, see 38 C.F.R. § 4.20, and assigned 
an initial evaluation of 10 percent on the basis of the 
positive femoral grind test.  The Board finds the left knee 
did not more nearly approximate a higher rating, as the join 
manifested full, pain-free ROM.  38 C.F.R. § 4.7.  The 10 
percent rating fully compensates the veteran for the 
tenderness and pain elicited on the grind test, as well 
during any flare-ups.  See 38 C.F.R. §§ 4.40, 4.45.  This is 
especially so in light of the fact the examiner noted there 
would not be any additional loss of ROM on repetitive use.  
Thus, as of the initial, October 2005 examination, the left 
knee more nearly approximated a 10 percent rating.  38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5260.

In his August 2006 Notice of Disagreement, the veteran 
asserted the decision did not consider the records of his 
private physician, and he also requested extraschedular 
consideration.  The Decision Review Officer arranged another 
examination of the left knee.  The January 2007 examination 
report notes the veteran reported symptoms similar to those 
reported at the 2005 examination, except that he noted he 
could not put weight on the left knee during flare-ups, and 
he was wearing a brace on each knee.

Physical examination was negative for edema, ecchymosis, 
erythema, and point tenderness.  Drawers, Lachman's, and 
McMurray's, were negative, as was valgus and varus laxity.  
Femoral grind test was negative, but there was positive 
medial patella facet tenderness.  Lateral facet tenderness 
test was negative.  ROM was 0 to 100 degrees, with pain only 
at the end points of each sphere.  Repetitive testing 
revealed no further limitation secondary to pain.  X-rays 
were read as showing soft tissue calcifications posterior to 
the knee joint and moderate degenerative joint disease.  The 
radiologist noted no evidence of effusion.  The examiner 
diagnosed retropatellar pain syndrome and moderate 
degenerative joint disease.  The Decision Review Officer 
continued the 10 percent rating and also determined referral 
for extraschedular consideration was not indicated.  See 
38 C.F.R. § 3.321(b)(1).

The rating criteria for degenerative arthritis established by 
X-ray are set forth above in the discussion of the right 
knee, and are incorporated here by reference.  As indicated 
earlier, the veteran's compensable evaluation of 10 percent 
was assigned for his positive femoral grind test, so he has 
been compensated for his pain, in light of the fact his LOM 
on flexion is noncompensable.  The Board notes the Decision 
Review Officer apparently misread the examination findings on 
ROM testing, as the February 2007 statement of the case notes 
the left knee manifested full ROM of 0 to 140 degrees.  The 
examiner's findings are set forth above.  Nonetheless, as set 
forth earlier, there was no prejudice to the veteran as the 
Board notes that the 0 to 100 degrees noted by the examiner 
still more nearly approximates a noncompensable evaluation.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Further, there 
was no objective finding of pain throughout ROM, and the 
examiner noted no additional loss was projected with 
repetitive use.  Thus, as of the January 2007 examination, 
the left knee continued to more nearly approximate a 10 
percent rating.  38 C.F.R. § 4.1, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5260.

In his Substantive Appeal, the veteran repeated his assertion 
that the Decision Review Officer did not consider his private 
physician's records.  The Board notes, however, that those 
records address almost in their entirety the veteran's right 
knee.  Along with the additional evidence received by the 
Board in November 2007, the veteran continued to assert that 
all of his medical records were not considered, as they were 
not listed in the November 2005 rating decision as having 
been considered.  The Board notes the June 2007 supplemental 
statement of the case, however, notes the private treatment 
records identified by the veteran in his November 2007 
statement were in fact considered.  The records of salient 
interest to the Board are those for which the veteran waived 
initial RO review and consideration, as they were generated 
by the veteran's private providers after the RO certified the 
appeal to the Board.

Secondary to a referral from his private physician, the 
veteran underwent a left knee MRI examination in October 
2007.  His provider's October 2007 report notes the MRI 
report showed medial compartment arthritis and near-complete 
loss of the articular surface, and that there appeared to be 
a recurrent tear in the posterior horn of the medial 
meniscus.  The physician noted that the residual tear of the 
posterior stump of the medial meniscus did not appear to be 
catching or locking, and that continued conservative 
treatment was indicated.  Nonetheless, the physician 
observed, a knee replacement would eventually be needed in 
the long-term.

As discussed earlier, meniscus or cartilage symptomatology is 
rated under Diagnostic Codes 5258 and 5259.  See 38 C.F.R. 
§ 4.71a.  Dislocated cartilage with frequent episodes of 
locking, pain, and effusion, warrants an evaluation of 20 
percent.  Diagnostic Code 5258.  Symptomatic post-operative 
residuals of removal of the cartilage warrants a 10 percent 
evaluation.  Diagnostic Code 5259.  The veteran's reports of 
chronic pain are detailed above.  The Board further notes the 
veteran's physician noted the torn meniscus stump did not 
"appear" to be catching or locking.  In light of the fact 
the provider's earlier records, and the VA examination 
reports, note the veteran's complaints of locking, and the 
MRI examination report also noted a minimal amount of joint 
fluid, the Board finds a 20 percent rating was approximated 
as of the date of the MRI examination, October 22, 2007.  
38 C.F.R. §§ 4.3, 4.7.  This allowance under Diagnostic Code 
5258 will replace the rating under Diagnostic Code 5260, as 
explained in the right knee discussion.  Thus, unlike 
Diagnostic Codes 5257 and 5260-5261, separate ratings are not 
allowed under Diagnostic Codes 5258 and 5260-5261.  See 
38 C.F.R. § 4.14.  There were no findings of subluxation or 
instability at any time during the appeal period.

Thus the Board finds the probative evidence of record shows 
the left knee to have more nearly approximated a 10 percent 
rating for the prior to October 22, 2007, and a 20 percent 
rating beginning on and after that date.  38 C.F.R. § 4.1, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 
5258.

In reaching this decision the Board considered the doctrine 
of reasonable doubt and granted it where indicated.  
Otherwise, the doctrine is not for application.  Schoolman v. 
West, 12 Vet. App. 307, 311 (1999).  Further, the Board 
allowed a staged rating where indicated by the evidence.  
Hart; Fenderson; both supra.

The veteran requested extraschedular consideration.  First, 
the veteran's left knee disorder is contemplated and provided 
for in the rating criteria; thus, there is noting to show his 
disability picture is exceptional.  See Thun v. Peake, 22 
Vet. App. 111 (2008).  In the absence of evidence of an 
exceptional disability picture that distinguishes this case 
from the cases of numerous other veteran's who are subject to 
the schedular rating criteria for the same disability, the 
Board finds that the currently assigned 20 percent schedular 
rating has already adequately addressed, as far as can 
practicably be determined, the average impairment of earning 
capacity due to the veteran's service-connected left knee 
condition.  See 38 C.F.R. § 4.1.  Therefore, in the absence 
of such factors, the Board finds no basis on which to 
disagree with the Decision Review Officer's determination 
that the criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  


ORDER

Entitlement to an evaluation higher than 10 percent for right 
knee degenerative joint disease for the period prior to 
August 13, 2006, is denied.

Entitlement to an evaluation not to exceed 20 percent for 
right knee semilunar cartilage symptomatology for the period 
August 14, 2006, to January 3, 2007, is granted, subject to 
the law and regulations governing the award of monetary 
benefits.

Entitlement to an evaluation higher than 10 percent for right 
knee degenerative joint disease for the period beginning on 
January 4, 2007, is denied.

Entitlement to an evaluation higher than 10 percent for right 
knee instability is denied.

Entitlement to an initial evaluation higher than 10 percent 
for a left knee disorder for the period prior to October 22, 
2007, is denied.

Entitlement to an initial evaluation not to exceed 20 percent 
for a left knee disorder for the period beginning on October 
22, 2007, is granted, subject to the law and regulations 
governing the award of monetary benefits.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


